Citation Nr: 1602051	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty for training from March 1985 to August 1985, and on active duty from May 1988 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2012, which found that entitlement to DEA benefits had not been established because the Veteran was not permanently and totally disabled due to service-connected disability.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim for entitlement to DEA benefits for his dependents was denied on the basis that the Veteran was not permanently and totally disabled due to service-connected disability.  The existence of a permanent and total disability rating for service-connected disability is a requirement for eligibility for DEA benefits.  38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2015).  A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341 (2015).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 3.340(b).

A 100 percent rating is current in effect for service-connected depressive disorder.  However, the RO determined that the 100 percent disability rating is not permanent, on the basis that records have shown improvement.  Most recently, in a rating decision dated December 30, 2015, the RO proposed to reduce the Veteran's 100 percent rating for depressive disorder to 70 percent.  The Veteran also has compensable service-connected disabilities consisting of sleep apnea with asthma, rated 50 percent disabling, and a 10 percent rating for tinnitus, as well as a number of noncompensably rated service-connected disabilities; specifically, lumbar strain, degenerative joint disease of the cervical spine, patellofemoral syndrome of the right and left knees, pes planovalgus with plantar fasciitis and right heel spur, right ear hearing loss, and allergic rhinitis, but the reduction of the rating for the depressive disorder from 100 percent to 70 percent would result in the reduction in the Veteran's combined disability rating to 90 percent.  As such, entitlement to DEA could not be established on that basis, if the reduction is effectuated.

However, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) was granted in an August 2010 rating decision, effective April 1, 2007.  In the December 2015 notice of the proposal to reduce, it was noted that the rate of compensation would be reduced, unless a TDIU was granted again.  Because a TDIU rating was previously granted, but stopped when the Veteran was awarded a 100 percent schedular rating, the Board finds that a TDIU claim is raised by the record.  Because a total rating is one of the criteria for entitlement to DEA benefits, the issues are inextricably intertwined with that claim, and, therefore, both the TDIU and rating issues must be decided by the RO before the Board can take action on the DEA claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Additionally, if a total rating remains in effect, a VA opinion should be obtained as to whether the current severity of his service-connected disabilities is reasonably certain to continue throughout the Veteran's life.

Accordingly, the case is REMANDED for the following action:

1.  Once RO action is taken on the December 2015 proposal to reduce the rating for service-connected depressive disorder from 100 percent to 70 percent, unless the 100 percent rating remains in effect, the RO must develop and adjudicate the issue of entitlement to a TDIU rating.  The Veteran and his representative must be notified of these decisions, and informed of the Veteran's appellate rights.  

2.  Then, if a total rating is granted by the RO, either a 100 percent rating or a TDIU rating, arrange for a medical opinion, with examination if indicated, concerning whether the current manifestations and severity of the Veteran's service-connected disabilities are reasonably certain to continue (or worsen) throughout the Veteran's life.  If a TDIU rating has been granted, the opinion should also address whether the Veteran's unemployability is reasonably certain to continue throughout the Veteran's life.  A complete rationale for all opinions should be provided.

3.  After completion of the requested development, the case should be reviewed by the originating agency.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

